Case 20-02780-dd                 Doc 92        Filed 09/30/20 Entered 09/30/20 13:06:57                                 Desc Main
                                               Document     Page 1 of 27


                                       UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF SOUTH CAROLINA

IN RE:                                                         )
                                                               )         CASE NO. 20-02780-dd
The Windermere Club, LLC                                       )
                                                               )         CHAPTER: 11
                                                               )
                     Debtor in Possession                      )

                                              PLAN OF REORGANIZATION
                                              Filed by the Debtor in Possession
                                                   On September 30, 2020

                                                    TABLE OF CONTENTS


Contents
I.    INTRODUCTION ............................................................................................................... 2
II.   DEFINITIONS ..................................................................................................................... 3
III.  BACKGROUND ................................................................................................................. 4
IV. FINANCIAL CONDITION OF THE DEBTOR ................................................................. 7
V.    ASSETS AND DEBTS ........................................................................................................ 9
VI. LIQUIDATION ANALYSIS............................................................................................. 10
VII. PROPOSED PLAN ............................................................................................................ 11
VIII. TAX IMPLICATIONS ...................................................................................................... 17
IX. LITIGATION ..................................................................................................................... 17
X.    CLAIMS OBJECTIONS ................................................................................................... 18
XI. FEASIBILTY OF PROPOSED PLAN OF REORGANIZATION ................................... 18
XII. STATUS OF THE DEBTORS AFTER CONFIRMATION ............................................. 18
XIII. EXECUTORY CONTRACTS & LEASES ....................................................................... 20
XIV. JURISDICTION ................................................................................................................ 20
XV. CONFIRMATION ............................................................................................................. 22
XVI. SUBSTANTIAL CONSUMMATION .............................................................................. 22
XVII. POST-CONFIRMATION ACTS....................................................................................... 23
XVIII. “CRAM DOWN” .............................................................................................................. 23
XIX. DISCHARGE ..................................................................................................................... 23
XX. CONCLUSION .................................................................................................................. 23
Case 20-02780-dd           Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                   Desc Main
                                      Document     Page 2 of 27




                                             I. INTRODUCTION

        On July 2, 2020, The Windermere Club, LLC (“Debtor”) filed for Chapter 11 relief, electing
protection under the small business debtor provisions of the bankruptcy code. Debtor believes it qualifies
as small business debtor under 11 U.S.C. § 101(51C) insofar as it accumulated its debt while engaged in
commercial or business activities (other than primarily owning or operating real property) and has total
non-contingent liquidated secured and unsecured debts owed to non-insider parties under the statutory
debt limits. Because it filed its case as a small business debtor case, the U.S. Trustee has not appointed a
creditors' committee to provide oversight and the Debtor remains in possession of its property.
        When it filed its case, Debtor attached the most recently prepared balance sheet, statement of
operations, cash-flow statement and most recently filed tax return to the petition. Creditors have access to
those documents as such are public record and can be retrieved at www.pacer.gov. Debtor has filed
postpetition and until closure of the case will continue to file periodic reports as required in 11 U.S.C.
§308, all of which are available to the public at www.pacer.gov, and include information about Debtor’s
profitability, reasonable approximations of its projected cash receipts and cash disbursements over a
reasonable period, comparisons of actual cash receipts and disbursements with projections in prior
reports, and whether it is (a) in compliance in all material respects with postpetition requirements imposed
by this title and the Federal Rules of Bankruptcy Procedure; and (b) timely filing tax returns and other
required government filings and paying taxes and other administrative expenses when due.
        Pursuant to the Code, Debtor has filed this Plan setting forth the background of its filing, its past
and current financial position, projection of its future ability to pay creditors and its repayment plan.
Creditors’ rights may be affected by this Plan. Claims may be reduced, modified, or eliminated. Debtor
submits the Plan contains adequate information for Creditors to make an informed decision in exercising
their right to vote for the acceptance of the Plan and to comprehend the proposed treatment of Creditors
and their allowed claims upon confirmation.
        Creditors should read this plan carefully and discuss it with their attorney. Creditors who do not
have an attorney may wish to consult with one. Failure to object may constitute an implied acceptance of
and consent to the relief requested in this document, which acts as a new binding contract upon the
Debtor and its Creditors, replacing any previous agreements between the parties.




                                                       2
Case 20-02780-dd           Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                     Desc Main
                                       Document     Page 3 of 27


        Creditors opposing this Plan’s treatment of their claims or any provision of this Plan, must file a
timely objection to Confirmation. To determine the deadline to object to this Plan, Creditors must consult
the Notice of Bankruptcy Case or applicable Notice/Motion served with this Plan. The Court may confirm
this Plan without further notice if no objection to Confirmation is filed. In addition, Creditors must file a
timely proof of claim in order to be paid unless set forth herein and scheduled as undisputed,
noncontingent and unliquidated. Confirmation of this Plan does not bar a party in interest from objecting
to a claim.

                                                II. DEFINITIONS

        The meaning of terms not defined herein may be found in 11 USC § 101, et. seq. The following
words, terms and definitions shall be used and apply specifically to this Plan:
        a.       Allowed Claim shall mean each Creditor's claim or claim of interest that is accepted by
the Debtor or the court as valid for payment. Creditors must file a proof of claim with the Clerk of Court1
for their claim to be allowed, unless otherwise provided by law or this Plan. Some claims by law can be
approved only by the court for payment. The Debtor retains the ability to object to claims regardless of
confirmation of the Plan and claims treated in the Plan will be paid only to the extent they are allowed by
the Court. This Plan provides for payment of a specific dollar amount to creditors.
        b.       The Case shall mean this proceeding under Chapter 11, Case No. 20-02780-dd which
commenced as a voluntary petition in this Court on July 2, 2020.
        c.       Chapter 7 shall mean a hypothetical case is administered under 11 U.S.C. Sections 701 et
seq., wherein an estate, identical to this Debtor, with identical assets and liabilities, has its assets
liquidated.
        d.       Chapter 11 shall mean a case being administered under 11 U.S.C. Sections 1101 et seq.
with particular emphasis on sections 1181-1195.
        e.       Class of Claims shall mean all types of claims or interests (i.e., secured, priority,
unsecured or interests), which are substantially identical in kind or nature and are grouped together
without any unfair discrimination or treatment for payment by this Plan. Because of the small number of
creditors, and the separate nature of each claim, each creditor in this Plan is treated in a separate class.
        f.       The Code is 11 U.S.C. Sections 101, et seq., the "Bankruptcy Code”.
        g.       Confirmation of this Plan shall be effective when the signed Order Confirming Plan is




                                                        3
Case 20-02780-dd              Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57              Desc Main
                                          Document     Page 4 of 27


entered by the Court, after the Court has found that the Plan meets the requirements of §1191 of the Code.
           h.       Court shall mean the United States Bankruptcy Court for the District of South Carolina.
           i.       Creditor shall mean the holder of an Allowed Claim for payment.
           j.       Debtor shall mean The Windermere Club, LLC.
           k.       Effective Date shall mean Confirmation.
           l.       Impairment is defined in 11 U.S.C. §1124 and in summary means the terms of payment
have changed, typically adversely. Various classes under the Plan as set forth below, are shown to be
impaired. Impairment is defined in 11 U.S.C. §1124.
           m.       Petition Date is the date Debtor filed bankruptcy, July 2, 2020.
           n.       Plan shall mean this Plan of Reorganization as may be amended and confirmed.
           o.       Priority and Administrative Claims shall mean all claims entitled to priority status under
11 U.S.C. § 507 and § 364 or other specific provisions of the Code.
           p.       Secured Claim shall mean each individual claim completely or partially secured by
collateral entitled to secured status under Title 36 of the Code of Laws of South Carolina (UCC
provisions) or South Carolina law.
            q.      Unsecured Claims shall mean all claims against the Debtors other than secured claims,
priority and administrative claims, or claims of interest, including unperfected claims.


           THE PLAN HAS BEEN PREPARED BY THE DEBTOR BASED ON INFORMATION
AVAILABLE TO IT. NO REPRESENTATIONS CONCERNING THE DEBTOR (PARTICULARLY
AS TO THE FUTURE BUSINESS OPERATIONS OR THE VALUE OF THE ASSETS OF THE
DEBTORS) ARE AUTHORIZED OTHER THAN AS SET FORTH IN THIS PLAN. THE
INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO A CERTIFIED AUDIT.
ALTHOUGH GREAT EFFORT HAS BEEN MADE TO BE ACCURATE, THE DEBTOR IS UNABLE
TO WARRANT OR REPRESENT THE INFORMATION CONTAINED IS WITHOUT ANY
INACCURACY.

                                                  III. BACKGROUND

           Fairways Development, LLC is a SC LLC owned 51.130% by United Financial Corporation,
21.07% by Winmar Corporation, 17.8% by Elizabeth Bakhaus, 2% by Alan Bakhaus, 2% by Katherine

1
    http://www.scb.uscourts.gov/electronic-filing-claims




                                                           4
Case 20-02780-dd          Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                 Desc Main
                                     Document     Page 5 of 27


Bakhaus, 2% by John Bakhaus, Jr, 2% Elizabeth CT Bakhous John Bakhaus Custodian, and 2% by Emily
Bakhaus. Fairways Development, LLC is in the business of land acquisition and sales. For example, it
owns the golf course to be discussed below as well as commercial office space in Lexington, Kentucky.
Fairways Development, LLC owns other businesses such as owning 95% of Plantation Homes, LLC, 50%
of Anthony Fairways General Partnership and 50% of Willow Lake Holdings, LLC. Debtor is a wholly
owned subsidiary of Fairways Development, LLC. The Windermere Club owns a golf course club house
adjacent to both the tennis and swim facilities and also the golf course owned by Fairways Development,
LLC. The Windermere Club takes in all of the revenue for the facilities.

        The clubhouse owned by The Windermere Club sits on 3.86 acres of land. The Windermere Club
serves typical golf course food such as take out hot dogs as well as other short order and snack food and
the food provides approximately 15% of the Debtor’s revenue. It has clothing for sale. The tennis club
owned by Fairways Development, LLC has a fitness center, 6 outdoor clay courts, 2 hard outdoor courts
and 4 indoor courts for member use only. Fairways Development, LLC also has a pool for member use,
however the pool loses money. Tennis and swim privileges are exclusive to members and summer only
memberships are available. The golf course owned by Fairways Development, LLC is the only Pete Dye
designed course in the Midlands area and contains 18 holes, all with at least 5 tee boxes and is open to
member and public play. Approximately 60% of golf revenue comes from public play. Overall, golf
makes up at least 80% of the revenue. The Debtor needs about 1600 rounds of golf each month to break
even, all of which are recorded on a POS computer system.

        The development of LongCreek Plantation began in 1981, when Fairways Development, LLC
was able to purchase a beautiful piece of real property, northeast of Columbia, South Carolina just off of
the interstate leading to Charlotte, North Carolina. Soon thereafter, home interest rates skyrocketed
upward into the 14%-22% range stunting home sales. Home sales in the community finally began to pick
up in 1985-86, and at that time Fairways Development, LLC decided to build a golf course with
surrounding home sites. The golf course named The Windermere Club was completed and opened in
1987. Land development and lot sales progressed nicely over the next 20 years.

        In 2001, Fairways Development, LLC formed The Windermere Club, LLC, a South Carolina
LLC with John Bakhaus as the registered agent. The Windermere Club, LLC was stable, but required
some amount of subsidy from the development company. Everything worked according to plan until the
recession of 2008. Fairways Development, LLC was completing the development of two new sections of




                                                     5
Case 20-02780-dd           Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                   Desc Main
                                      Document     Page 6 of 27


high end lots, and had almost a million dollars in lot sale contracts. After that crash, not one of those lot
sales closed.

        Nevertheless, over the next couple of years, Fairways Development, LLC was able to pay off or
refinance all of the development debt, but almost all lot sales and homebuilding stopped for the next 4
years. In 2013, The Windermere Club, LLC refinanced into a two year interest only loan with First
Palmetto Bank in the amount of $1,290,000 secured by the clubhouse, golf course property owned by
Fairways Development, LLC, and undeveloped subdivision land known then as Club Colony. The
original loan from 10 years earlier, was for approximately $2,200,000.. Prior to foreclosure, the principal
balance had been paid down to $875,000.
        The recession of 2008 unfortunately sent the golf industry into a tailspin that still plagued the
industry through 2019. The Windermere Club was likewise affected, losing over half of its membership.
With the decline in home sales, there was no revenue from the development side of the business to
subsidize the golf operations. First Palmetto Bank began foreclosure proceedings.
        With no money to spare, The Windermere Club, LLC needed a large loan or investor, however
The Windermere Club, LLC had no selling points. One of the conditions adversely affecting The
Windermere Club, LLC was the poor summertime and early fall conditions of its greens. The bent grass,
which was specified by course designer Pete Dye, is a northern grass and almost impossible to grow in
one of the hottest cities in the Southeast. Players noticed the conditions, which hurt the course’s
reputation for playability and drove away non-member golfers. Although not having money to spare, The
Windermere Club, LLC made the risky decision in early June of 2019, with some financial help from its
members, to convert to Champion’s Dwarf Bermuda grass. The Windermere Club, LLC closed the
course July 5, 2019, to start the greens renovation and re-opened in late October. When the grass started
growing again in 2020, the difference was startling. By June, 2020, The Windermere Club, LLC’s greens
were considered the best in the Midlands.
        The condition of the new greens, coupled with the surge in golf play, which was stimulated by the
Coronavirus, has put Windermere back on the list of best places to play in the Midlands. The
Windermere Club, LLC has welcomed new guests and repeat customers from the Midlands, and many
other towns around South Carolina. Players are even driving from Charlotte due to course conditions and
competitive pricing worth the drive. The building of the strong reputation leads every reason to believe
that this strong support of The Windermere Club, LLC will outlive Coronavirus. Windermere keeps
100% of the revenue coming in from the members and guests rather than paying revenue to Fairways




                                                      6
Case 20-02780-dd          Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                Desc Main
                                     Document     Page 7 of 27


Development, LLC for rent or use of facilities. In fact, in the past, Fairways Development, LLC has had
to supplement the income of the Debtor.
        Since April 2020, the Club has hit operational breakeven or better. The Windermere Club, LLC
expects positive cash flow to increase as time passes because of this new loyal group of customers and a
course worthy of increasing prices. Memberships range from $19.99 / month for fitness only
memberships to $195.00 / month. Members, depending on their membership level pay between $13-20
for their cart rental fee depending on rounds played and membership levels. The higher price point
memberships offer unlimited tee-times, charging cart fees only, while other lower cost memberships offer
between 3-5 rounds of golf per month. Individual rounds of golf cost $35 on weekdays and $45 on
weekends (including cart and greens fees). Non-member senior rates are slightly lower at $32 for
weekdays and $35 for weekends The Windermere Club, LLC hosts tournament play and offers golf
lessons to supplement greens fees.
        The above factors, coupled with the sale of some of the remaining development land owned by
Fairways Development, LLC, will enable The Windermere Club, LLC to reorganize, through settlement
of its debt and payment over time of its restructured financial obligations.

                            IV. FINANCIAL CONDITION OF THE DEBTOR

        As part of the bankruptcy case, Debtor filed bankruptcy schedules, a copy of which can be
retrieved at www.pacer.gov. Debtor has been exceeding its financial projections. For example, when
Debtor filed the case, it projected $86,333 in monthly income and $71,436 in monthly expenses on its
bankruptcy Schedule I before paying leases and contracts, yielding a projected monthly net revenue of
$14,897. Upon filing, Debtor revised that projection to be a little more conservative, estimating $80,000
in monthly revenue and $74,729 in monthly expenses, yielding a monthly net cash flow of only $5,271,
however, Debtor exceeded both projections, coming in at $27,380.85 net for the month of July.




                                                     7
Case 20-02780-dd          Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                  Desc Main
                                      Document     Page 8 of 27


        As shown from its Amended August Monthly Operating Report the Debtor brought in more cash
receipts than projected, despite an increase in expenditures that are once a year expenditures, and
anticipates similar revenue in September 2020, with fewer expenses in September.




        Debtor has attached its 2 year projected pro forma as EXHIBIT A, showing an average monthly
net income to be $13,542.66 for 2021, and $18,666.36 for 2022. Debtor realizes it will encounter rainy or
cold months limiting play, resulting in decreased net revenue. The proposed Plan payment is
conservative. If Debtor has excess proceeds, it intends to pay off debt faster than set forth herein.. The
proposed plan payments set forth in Section VII requires a monthly payment of $12,539.18.
        Below is the detail of the plan requirements. Debtor believes it will be able to meet the
requirements through its operating revenue. Debtor has been able to pay its postpetition operating
expenses and have money left over to pay the required plan payment. Most of its vendors continue to
transact business with the Debtor although on a COD basis, and Debtor has remained current postpetition.
The bankruptcy has given the Debtor time to reorganize and plan for repayment of prepetition debt in
addition to paying its normal operating expenses.


CLASS                                CREDITOR                             MONTHLY PAYMENT
1                                    PROFESSIONAL FEES                    $1,000
2                                    FIRST PALMETTO BANK                  No set monthly payment
3                                    POA                                  $ 100
4                                    US FOODS                             $ 245.92




                                                      8
Case 20-02780-dd          Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                 Desc Main
                                      Document     Page 9 of 27


5                                    UNITED LEASING                       $0 (UNIMPAIRED)
6                                    YAMAHA                               $0 (UNIMPAIRED)
7                                    MEMBERS                              $0 (UNIMPAIRED)
8                                    IRS (secured claim)                  $3,822.09
9                                    IRS (priority)                       $3,786.70
10                                   SCDOR (priority)                     $105.66
11                                   RICHLAND CO TREASURER                $1,426.27
12                                   SOUTH STATE BANK                     $0 (UNIMPAIRED)
13                                   EMPLOYEES                            $0 (UNIMPAIRED)
14                                   UNSECURED                            $2,052.54
15                                   INSIDER CLAIMS                       $0
16                                   NOTICE ONLY                          $0 (UNIMPAIRED)
                                          Total Monthly Payout             $12,539.18


         Debtor anticipates income sufficient to fund the proposed plan as set forth herein pursuant to 11
U.S.C. §1194.

                                          V. ASSETS AND DEBTS


        Debtor has the assets listed on Schedules A and B of its bankruptcy schedules and believes the
values stated therein are correct. The known liens on the collateral are listed on Schedule D in the
amount stated therein with the liens listed on Schedule D unless a claim has been filed. If a claim has
been filed, the amount of the claim will be allowed unless Debtor files an objection and the court sustains
the objection. Claims can be viewed at www.pacer.gov. The liens are secured by real estate and personal
property as further set forth on bankruptcy Schedule D and filed claims. After having pulled a UCC
search, Debtor believes no one has an existing lien on cash collateral. Property of the estate shall include
continued earnings and accumulation of assets during the years Debtor is in bankruptcy. During that
time, Debtor shall remain in possession of all property of the estate.
        Fairways Development, the 100% owner of Debtor, intends to redeem or appeal the tax
assessments of the tennis club and swimming facilities and cure the tax liabilities owed to Richland
County prior to the deadline to do so in order to maintain use of the amenities for members. Fairways




                                                      9
Case 20-02780-dd          Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                    Desc Main
                                     Document      Page 10 of 27


Development, LLC also intends to market and sell specific lots owned by it to assist the funding of the
Debtor’s Plan for any obligations that cannot be paid through regular operating expenses. Debtor and
Fairways Development, LLC are in talks with the POA about provisions affecting lake property owned by
Fairways Development. Although Debtor does not need the lake, Fairways Development uses the water
from the lake to water the golf course. DHEC is requiring a $20,000 study be performed. Debtor and
Fairways Development, LLC oppose the study. The POA has agreed to pay for the study if the lake is
turned over to it. Debtor and Fairways Development continue to talk with the POA about a compromise.



                                       VI. LIQUIDATION ANALYSIS


        Debtor listed assets on bankruptcy Schedules A and B and secured debts on Schedule D. The
amount of unexempt equity is $0 as summarized in the chart below which is the amount Debtor believes
creditors should expect to share if the assets were liquidated:




 Asset                                                    Value             Liens on Property      Net Equity
 1101 Longtown Road E                                     $ 750,000.00      $    (1,414,493.77)    $            -
 greens affixed to course owned by Fairways*              $      unknown    $      (441,218.86)    $            -
 BB&T acct 1609                                           $     16,098.00   $      (441,218.86)    $            -
 BoA acct. 0434                                           $      5,437.00   $      (441,218.86)    $            -
 South State acct. 5043                                   $     18,234.16   $      (441,218.86)    $            -
 BoA acct. 4957                                           $         29.00   $      (441,218.86)    $            -
 Security Deposits (Palmetto Utilities & Dominion)        $             -   $      (441,218.86)    $            -
 Prepaid member dues                                      $      9,378.00   $      (441,218.86)    $            -
 A/R 90 days or less                                      $     21,623.24   $      (441,218.86)    $            -
 A/R 90 days or more                                      $      7,181.72   $      (441,218.86)    $            -
 clothing, balls, counter sale food & bar stock           $      1,500.00   $      (441,218.86)    $            -
 perishable foods                                         $      1,299.00   $      (441,218.86)    $            -
 office furniture                                         $     13,500.00   $      (441,218.86)    $            -
 office fixtures                                          $     22,500.00   $      (441,218.86)    $            -
 24 QTY club car golf carts                               $     52,800.00   $      (441,218.86)    $            -
 Leased Matrix Fitness Equipment                          $             -   $      (504,386.21)    $            -
 line 47 Sch A/B Golf course maintenance equipment        $     41,500.00   $      (441,218.86)    $            -
 line 47 SchA/V golf course maintenance cars              $      7,450.00   $      (441,218.86)    $            -
 leased 55 Yamaha golf carts                              $             -   $      (514,588.86)    $            -
 website                                                  $             -   $                -     $            -
 alcoholic beverage licenses                              $             -   $                -     $            -
 customer list                                            $             -   $                -     $            -




                                                     10
Case 20-02780-dd             Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57                 Desc Main
                                      Document      Page 11 of 27


 goodwill                                                 $    25,000.00   $     (441,218.86)    $             -
 commercial insurance                                     $            -   $               -     $             -
 workers comp insurance                                   $            -   $     (441,218.86)    $             -
 potential breach of contract suit                        $            -   $     (441,218.86)    $             -
 Totals Equity                                                                                   $             -
*Greens cost $100,000 but would be difficult to sell as they are affixed to the property owned by
Fairways Development.

          Unsecured creditors will be paid at least the amount of unexempt equity, representing the

amount unsecured creditors would receive in a hypothetical Chapter 7 case. Debtor believes its known

creditors would receive less than 1% in a Chapter 7 case, as the assets appear to be fully encumbered by

consensual and nonconsensual liens. Despite the low liquidation percentage, Debtor intends to pay 75%

to its unsecured general non priority creditors as set forth below.

        Secured creditors will be paid at least the value of the debt. Debtor’s plan does not surrender

collateral securing debt. Creditors who are undersecured may be able to participate in the Plan distribution

both as a secured and unsecured creditor. Leases and contracts will be dealt with as provided below.


                                          VII.    PROPOSED PLAN


        NOTE TO ALL CREDITORS: THE LISTING OF THE CREDITORS OF THE DEBTOR IN
THE SCHEDULES OR PLAN OF REORGANIZATION DOES NOT CREATE AN ALLOWED
CLAIM. THE DEBTOR RETAINS THE RIGHT TO OBJECT TO ANY AND ALL CLAIMS FOR
ONE HUNDRED TWENTY (120) DAYS AFTER CONFIRMATION AND RATHER THAN
OBJECTING TO THE CLAIM MAY ALTER THE TREATMENT OF PAYMENT OF THE CLAIM,
INCLUDING PAYMENT IN PART SUCH AS THROUGH VALUATION, BY THE PLAN
PROVISIONS. IF THE DEBTORS FILE AN OBJECTION, A HEARING MAY BE HELD BY THE
COURT AND THE COURT WILL MAKE THE DETERMINATION AS TO WHETHER AND IN
WHAT AMOUNT THE CLAIM IS ALLOWED. ONLY THOSE CREDITORS LISTED HEREIN
HAVING EITHER AN ALLOWED CLAIM OR CLAIM LISTED AS UNLIQUIDATED,
UNDISPUTED AND NONCONTINGENT ON SCHEDULES D, E, OR F WILL BE PAID. THE PLAN
SHALL GOVERN THE AMOUNT AND TERMS PAID. THE LIENS SHALL BE SATISFIED WHEN




                                                     11
Case 20-02780-dd            Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57               Desc Main
                                      Document      Page 12 of 27


THE TERMS OF THE PLAN HAVE BEEN MET. IT SHALL BE THE CREDITOR’S
RESPONSIBILITY TO SATISFY THE LIEN PROMPTLY.
        ALL PARTIES IN INTEREST AND CREDITORS ARE URGED TO PAY CLOSE
ATTENTION TO THE LIEN PRIORITY AND LISTED COLLATERAL AS NEITHER THE
COUNSEL FOR THE DEBTORS NOR DO THE DEBTORS GUARANTEE THE ACCURACY OF
THE GIVEN INFORMATION. UPON CONFIRMATION, THE REPAYMENT SCHEME SHALL BE
A BINDING CONTRACT BETWEEN THE CREDITORS AND THE DEBTORS. CREDITORS
SHOULD CONTACT THEIR ATTORNEY IF THEY DISAGREE WITH THE TREATMENT SET
FORTH BELOW.
        CLASS NUMBER 1: This class consists of all administrative priority expenses incurred
during this case and includes trustee fees, professional fees and expenses and any and all taxes incurred
during the administration of this estate. These accountant fees are current and will continue to be paid
from cash flow or from retainer when they are due. Currently, Counsel for the Debtor has $23,305 being
held but has billed almost $35,000 to date postpetition. Upon approval of the fee application, Debtor will
pay Counsel’s remaining fees at no less than $500 per month until paid in full. Debtor will pay the
Trustee a lump sum payment of $10,000 on the later of after confirmation or when the court enters an
order approving Trustee fees, and the remainder paid at $500 per month, capped at a total Trustee’s
billing of $15,000. The Trustee will be relieved of his duties upon substantial consummation of the plan.
This class is unimpaired.
        CLASS NUMBER 2:              This class consists of the secured loan of First Palmetto Bank, which
holds first priority lien on the real property located at 1101 Longtown Road E, Blythewood, SC. This
creditor filed its claim on August 28, 2020 in the amount of $1,000,084.17 and amended it on September
8, 2020 due to a clerical error. The co-debtor on this loan believes it has an investor to pay out this loan
over time. Fairways Development, LLC has committed the funds to the Debtor or will pay directly, being
the co-debtor. This class shall be paid in full within twenty four (24) months of the Effective Date either
by funds from an investor, sale of assets or refinancing the loan. $500,000 shall be paid by December 31,
2020 with an additional $100,000 being paid toward principal no later than December 31, 2021 and the
remainder of the debt to be paid by December 31, 2022. Contractual interest at an annual rate of 5.5%
shall continue to accrue. Although undersecured as to this Debtor, because this loan is also secured by
real estate owned by Fairways Development, LLC, this class is oversecured and is not prejudiced by
awaiting the payoff. This class is secured, impaired.




                                                     12
Case 20-02780-dd           Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57               Desc Main
                                      Document      Page 13 of 27


        CLASS NUMBER 3:           This class consists of the secured debt of Longcreek Plantation POA,
arising from unpaid property owner association dues. This class filed a claim on September 10, 2020 in
the amount of $1,136.10. The claim covers yearly dues for property owners, which run $137.80 per year.
This class shall have an allowed claim in the amount in the amount of $1,136.10 and be paid this amount
with no interest within 12 months of the Effective Date by monthly payments of $100 per month with
payments to commence upon the Effective Date and being due monthly at any time of each month
thereafter until paid in full. This class is secured, impaired.
        CLASS NUMBER 4:           This class consists of the secured claim of US Foods, Inc.. This class
has not filed a claim. From speaking with this class, Debtor believes the total amount owed is $2,861.19.
This class shall have an allowed secured claim in the amount of $2,861.19. Debtor shall pay this claim in
full at 5.75% annual interest over a period of 12 months from the Effective Date of the plan at a monthly
payment amount of $245.92 per month. Payments shall commence upon the Effective Date of the Plan.
This class already released its lien but is being paid as secured based on a consensual agreement inducing
this class to terminate its UCC filing. This class is secured, impaired.
        CLASS NUMBER 5:           This class consists of the two leases held by United Leasing pertaining
to Matrix Fitness Equipment used in the fitness facility that Fairways Development owns. Upon
investigation and speaking with this class, the debt does not belong to the Debtor and will not be paid in
the Plan. Instead, this is debt of Fairways Development, LLC. Debtor believes Fairways Development,
LLC has a payment plan in place to cure the arrearage. This class is unimpaired.
         CLASS NUMBER 6: This class consists of the lease of Yamaha Motor Finance Corp.
pertaining to the lease of 55 Yamaha golf carts. This class filed a claim on September 8, 2020 revealing
Debtor does not owe this debt. This creditor will not be paid through the plan. Rather the debt appears to
be a debt owed by Fairways Development, LLC. This class is unimpaired.
        CLASS NUMBER 7:           This class consists of pre-petition Members, who hold executory
contracts with the Debtor. Debtor believes that this class is unimpaired by the bankruptcy proceeding and
intends to honor all pre-petition memberships. Because Debtor proposes no changes to the memberships,
it does not believe members are adversely affected and they will get no disbursement under the plan. This
class is unimpaired.
        CLASS NUMBER 8:           This class consists of the secured claim of the Internal Revenue
Service. This class filed its claim on July 21, 2020 in the secured amount of $429,049.47 asserting a lien
on Debtor’s real and personal property. Debtor’s real property is fully encumbered by the first mortgage,




                                                      13
Case 20-02780-dd           Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                   Desc Main
                                     Document      Page 14 of 27


leaving up to $243,530.12 in equity in the personal property owned by Debtor. This class shall be allowed
in the amount of $243,530.12. Unless otherwise agreed to later as an offer in compromise for example,
Debtor shall pay the value of $243,530.12 as secured, with the remaining $185,519.35 to be added to the
unsecured priority taxes treated in class 9. Debtor believes the valued claim breaks out so that
$116,461.55 attributable to non-trust fund portion of the 2015 and 2016 taxes, which can be paid over
seven (7) years at a 3% fixed rate of interest, for an average monthly payment of $1,538.84 with the
remaining $127,068.37 of the secured portion shall be paid out over five (5) years at an average monthly
payment of $2,283.25 including a fixed 3% annual rate of interest. These liens shall be released upon
payment of the debt. This class is secured, impaired.
        CLASS NUMBER 9:           This class consists of the priority taxes owed to the Internal Revenue
Service. This class filed its claim on July 21, 2020 and asserted it was owed $25,219.42 in priority
unsecured taxes. This class consists of the unsecured priority claim of $25,219.42 and the valued portion
of an estimated $185,519.35 from Class 8, for a total amount of $210,738.77. Unless otherwise agreed to
later as an offer in compromise for example, the priority portion of the shall be paid to this class in the
total amount of $210,738.77 over a period of five years from the Petition Date with an annual 3% fixed
rate of interest with the assistance of Fairways Development, LLC, with the balance changing if the
Allowed Claim amount changes. Debtor anticipates making monthly payments each in the amount of
$3,786.70 until paid in full but paid in no more than 60 months from the Petition Date. Because much of
Debtor’s debt will be paid in three years or less, this class may receive less than $3,786.70 monthly in
years 1-3 and more than $3,786.70 in years 4-5. This class is priority, impaired.
        CLASS NUMBER 10: This class consists of the priority claim of the South Carolina
Department of Revenue. In its amended its claim filed on September 29, 2020 this class asserted a
priority claim of $6,339.14 This class shall be paid with no interest within five years of the date of filing
of this case in by payments of $105.66 to commence on the Effective Date and continue monthly until
paid in full. If paid by the end of the year, penalties shall be waived. If not, the remaining $1,960.60 of the
claim was filed as general unsecured and will be paid in Class 14. Class 10 is priority, impaired.
        CLASS NUMBER 11: This class consists of the priority claim of the Richland County
Treasurer. This creditor filed its amended claim on September 18, 2020 in the amount of $85,575.72.
Debtor shall pay this amount through the sale, refinancing or obtaining of an investor on the real property,
or paid with no interest over a period of 60 months, paying a sum amounting to 20% of $85,575.72 by
August 31, 2021 and due annually until paid in full. This class is impaired.




                                                      14
Case 20-02780-dd           Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                Desc Main
                                     Document      Page 15 of 27


          CLASS NUMBER 12: This class consists of South State Bank, which provided an unsecured
PPP loan to the Debtor. This class filed a claim on August 10, 2020 in the amount of $72,188. Debtor
will repay this loan as contractually obligated, believing it ultimately will be forgiven. This class is
unimpaired.
          CLASS NUMBER 13: This class consists of the Employees of Debtor set forth on schedules
E/F. Debtor believes all pre-petition payroll has been paid postpetition and is unaware of any unpaid pre-
petition wages owed to any employee. Because this class has been paid, no distributions will be made
under the plan. This class is unimpaired.
          CLASS NUMBER 14:           This class consists of known undisputed, general non priority
unsecured claims. Debtors believe the total debt owed to this class is $98,521.87 General unsecured
creditors are expected to receive 75% of their Allowed Claims over a period of 36 months after
confirmation as set forth below, resulting in a monthly payment of $2,052.54 to this Class. Debtor may
pre-pay the claims or pay over time. Debtor may object to the claims.
 Creditor Name                               balance                         75%    monthly amount
 1-2-1 Marketing                              $     1,071.00    $         803.25    $         22.31
 Adidas                                       $     3,000.00    $       2,250.00    $         62.50
 Amer Sports                                  $     2,128.76    $       1,596.57    $         44.35
 Barnhills PortoJohn Service                  $        250.00   $         187.50    $          5.21
 Blanchard Machinery Company                  $        582.09   $         436.57    $         12.13
 Blythewood Oil Company                       $     8,199.00    $       6,149.25    $        170.81
 Callaway                                     $     3,576.19    $       2,682.14    $         74.50
 Champion Turf Farms                          $   20,312.50     $       15,234.38   $        423.18
 City of Columbia                             $     1,563.56    $       1,172.67    $         32.57
 Dominion                                     $   12,064.82     $       9,048.62    $        251.35
 E&D Enterprises                              $        240.00   $         180.00    $          5.00
 Econobug                                     $        250.00   $         187.50    $          5.21
 Gamma Sports                                 $     1,734.76    $       1,301.07    $         36.14
 Golf Associates Scorecard Company            $        690.00   $         517.50    $         14.38
 Golf Association Services                    $        792.00   $         594.00    $         16.50
 Iheart Radio                                 $     2,948.00    $       2,211.00    $         61.42
 IRS (unsecured)                              $     2,301.27    $       1,725.95    $         47.94
 Palmetto Utilities                           $     6,687.05    $       5,015.29    $        139.31
 Smith Turf & Irrigation                      $   13,992.99     $       10,494.74   $        291.52
 SCDOR unsecured                              $     1,960.60    $       1,470.45    $         40.85
 SCDEW                                        $     9,700.00    $       7,275.00    $        202.08
 Spectrum                                     $        606.09   $         454.57    $         12.63




                                                   15
Case 20-02780-dd           Doc 92       Filed 09/30/20 Entered 09/30/20 13:06:57           Desc Main
                                       Document      Page 16 of 27



 Spectrum                                        $     352.32    $    264.24    $           7.34
 Town Talk                                       $     518.87    $    389.15    $          10.81
 Workers Compensation Commission                 $    3,000.00   $   2,250.00   $          62.50
                                                 $   98,521.87                  $        2,052.54


Currently, the chart lists the amount of the claim or scheduled amount, whichever is higher, but
ultimately, the Allowed Claim could differ. This class is unsecured, impaired. No creditors asserting an
unsecured claim will be paid other than those listed above.
        CLASS NUMBER 15: This class consists of the Insider Loans to Fairways Development,
LLC, John T. Bakhaus and Winmar Corporation. These are insider parties will not be paid because
the unsecured class is not being paid in full.
        CLASS NUMBER 16: This class consists of the following interested or disputed parties who
are noted on the schedules as either notice only or disputed.
                              Ahead, LLC
                              American Materials Company, LLC
                              Bank of America
                              Bridgestone Golf, Inc.
                              Club Prophet Systems
                              Divots Sportswear
                              Easy Picker Golf Products, Inc.
                              Epoch Eyewear Milner Sports, LLC
                              Ewing Irrigation Products, Inc.
                              Golf Cars of Columbia, LLC
                              Peter Candela
                              ProTag America
                              R&R Products
                              SiteOne Landscape Supply
                              Smith & Jones
                              Sterling Sand
                              Tri State Pump & Control
                              Willie Baker


Debtor does not believe it owes money to these interested parties and as such they will not be receive a
disbursement through the plan, yet may receive payment through insurance if available. Creditors in this
class will not have a vote unless they timely file an Allowed Claim as a participant in another class of
creditors. This class is unimpaired.




                                                     16
Case 20-02780-dd             Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57               Desc Main
                                      Document      Page 17 of 27




        In the event Debtor pays off the plan or any class early, or pay faster than proposed herein, there

shall be no prepayment penalty.


                                       VIII.    TAX IMPLICATIONS


        Debtor has considered the tax implications of this Plan with its tax preparer or accountant and

believes the tax implications will not hinder the Debtor’s ability to comply with its obligation to make

payments to its creditors.


                                               IX. LITIGATION


           At the time the Petition was filed, the Debtors had the following litigation and claims

as set forth on their Schedules and Statement of Financial Affairs:

               First Palmetto Bank vs. The Windermere Club, LLC a/k/a Windermere Golf and
                Country Club, John T. Bakhaus, Fairways Development, LLC, Bank of America
                National Association, South Carolina Department of Revenue, United States of
                America through its Agency, Internal Revenue Service, Longcreek Plantaion
                Property Owners Association, Inc. and Club Colony Community Association, Inc.,
                C/A 2019 CP 4002305 in Richland County Court of Common Pleas. Upon
                information and belief, this proceeding was stayed upon the filing of the
                bankruptcy case. It was a foreclosure action and the underlying debt shall be
                addressed in the plan. This debt is treated in Class 2.
               Willie Baker vs. The Windermere Club WCC file no. 2003288 pending with the
                Workers Compensation Commission. Upon information and belief this matter has
                been stayed by the bankruptcy proceeding and will be treated in Class 16.
               As indicated on Debtor’s schedules, Debtor believes it may have a claim against
                L&J Acquisitions, LLC for breach of contract/fraudulent actions stemming from a
                sale contract from 2019. Debtor has not yet commenced an action and does not
                intend to at this time.

    Debtor does not believe there are any judgments against itself to address in the Plan. Debtor
is unaware of any post-petition claims that have arisen and have no intention to sue.




                                                    17
Case 20-02780-dd           Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57                Desc Main
                                     Document      Page 18 of 27


                                         X. CLAIMS OBJECTIONS
        As of the date of the filing of this plan Debtor has not objected to any claims. If Richland County
does not amend its claim due to a reassessment of the real estate, Debtor may object to its claim. Debtor
intends to object to the claim of Yamaha Motor Finance Corp. for the reason the lease is not between
Yamaha Motor Finance Corp. and the Debtor. The Debtor may file claims objections within 120 days
after Confirmation or pay the claimed or scheduled amount as set forth in the Plan.

                   XI. FEASIBILTY OF PROPOSED PLAN OF REORGANIZATION
        The Bankruptcy Code requires that in order for a plan to be confirmed, Debtor must demonstrate
that the plan is not likely to be followed by a liquidation or the need for further reorganization of the
Debtor, unless such liquidation or reorganization is proposed in the plan. Debtor expects approximately
$20,000 in net monthly revenue in addition to money contributed by Fairways Development, LLC.
Debtor proposes to pay its disposable income into the Chapter 11 plan, which would not be required if
they had filed a case under Chapter 7. The Debtor believes creditors would receive more because of the
size of the unsecured debt and the extent of liens if the Debtor proposes a repayment plan under Chapter
11 than under a proposed liquidation in a Chapter 7 case. Debtor believes the case would be a no asset
Chapter 7 case with no distributions to creditors. Debtor believes in Chapter 11 all unsecured creditors,
would receive more by continued operation of the business than by liquidation.

                    XII.     STATUS OF THE DEBTORS AFTER CONFIRMATION
        After confirmation of this Plan, the assets of the reorganized Debtor shall consist of substantially
the same assets as exist on the date of this Plan. The equity position will remain the same in all assets, ,
however it is for sale if anyone wants to offer to purchase the Debtor’s interest.
        Debtor received an offer of $3,245,000 to purchase the club and additional property owned by
Fairways Development, however Debtor declined the offer because it did not pay enough to cover the
necessary debts. Furthermore, the proposal included sale of property owned by Fairways Development,
which opposed the sale.
        Debtor has 16 employees. Debtor does not expect any employment change. Since the filing of
the bankruptcy, Debtor has remained current on payroll and tax obligations. John Bakhaus is the
managing member of Fairways Development, LLC and will continue to manage The Windermere Club
postconfirmation unless someone makes a genuine market offer to buy the assets of the Debtor which is




                                                     18
Case 20-02780-dd          Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                  Desc Main
                                     Document      Page 19 of 27


accepted. Insiders were not receiving benefits such as cell phones, insurance or other perks, and they will
not while the Debtor reorganizes.
        Any defaults, contracts, judgments or other indebtedness whatsoever, with respect to any such
indebtedness or obligations, or in the terms and conditions thereof, which are or may be based on
events, facts or occurrences taken place on or before the date of confirmation, or which could have taken
place or be deemed to take place on or before such date shall be deemed to have been waived and shall
not thereafter be a basis for the exercise by any person for any right or remedy whatsoever, as a creditor
or claimant against the Debtor except as set forth in this Plan.
        From and after confirmation of this Plan, the Debtor is exonerated from any and all prepetition
claims other than set forth in this Plan. The Debtor will, from and after Confirmation of this Plan, be
indebted for, and obligated to pay, only those liabilities and obligations set forth in the Plan or by court
order, and only those that have been allowed or modified pursuant to this Plan, or pursuant to claims
objections filed and determined subsequent to Confirmation of this Plan. The Debtor retains the right to
object to claims subsequent to Confirmation.
        The Debtor shall retain full power after Confirmation to prosecute and defend any causes of
action or proceedings by or against it, or resulting from the administration of the estate of the Debtor or
resulting from any other claim by or against the Debtor or its assets, or arising prior to or existing before
Confirmation, including collection of outstanding accounts receivable. Actions stayed by the bankruptcy
will not be revived but rather paid through the plan with any default being actionable as breach of contract
of the terms of the confirmed Plan. Violations by creditors attempting to act in contravention to the terms
of the confirmed Plan will be treated as a breach of contract in addition to any applicable laws including
bankruptcy laws and subject to penalties for such violations as well as at least $2,500 in attorneys fees for
litigation. Actions may be brought in this court, federal court, state court or magistrate’s court.
        Debtor may use the services of its professionals in the prosecution or defense of such claims, and
shall have full power, subject to the approval of the court, to employ, retain and replace special counsel
to represent it in the prosecution or defense of any action, and to discontinue, compromise, or settle any
action or proceeding, or adjust any claim. Professionals employed by the Debtor will file fee applications
for work performed to confirmation, at which time the Debtor may pay professionals directly for post-
confirmation services without court permission.




                                                     19
Case 20-02780-dd           Doc 92       Filed 09/30/20 Entered 09/30/20 13:06:57               Desc Main
                                       Document      Page 20 of 27


                              XIII.    EXECUTORY CONTRACTS & LEASES


        Upon filing the case, the Debtor believed it had the following leases and contracts which shall be
treated as set forth in section classes 5, 6 and 7 of the Plan:
        1) Yamaha Motor Finance Corp.
        2) United Leasing
        3) Member contracts

Debtor assumes the executory contract with the Members. No further action shall be needed to effect
assumption or rejection other than confirmation of the plan and such assumption or rejection shall be
effective retroactively upon assumption or rejection. Upon speaking with United Leasing, Debtor learned
the lease is between Fairways Development and United Leasing, so there is no lease to assume or reject.
Similarly, the proof of claim of Yamaha Motor Finance Corp. revealed the lease is between Fairways
Development and Yamaha Motor Finance Corp., and thus there is no lease to assume in the Plan. The
claim of Yamaha Motor Finance Corp. shall be disallowed as to the Debtor. Debtor is unware of any other
leases or contracts, and any other leases not specifically set forth herein are rejected upon Confirmation of
the Plan.
                                            XIV.     JURISDICTION


        All property remains as property of the estate until completion by the Debtor of all obligations
under the Plan. Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, the Bankruptcy Court will retain jurisdiction over the Case after the Effective Date, including,
without limitation, jurisdiction to:
                   (i)    Allow, disallow, determine, liquidate, classify, estimate or establish the priority
and secured or unsecured status of any claim or interest, including the resolution of any request for
payment of any administrative claim, the resolution of any objections to the allowance or priority of
claims or interests and the resolution of any dispute as to the treatment necessary to reinstate a claim
pursuant to the Plan;
                  (ii)    Grant or deny any applications for allowance of compensation or reimbursement
of expenses authorized pursuant to the Bankruptcy Code or the Plan, for periods ending before the
Effective Date;




                                                       20
Case 20-02780-dd          Doc 92     Filed 09/30/20 Entered 09/30/20 13:06:57               Desc Main
                                    Document      Page 21 of 27


                (iii) Resolve any matters related to the assumption or rejection of any executory contract
or unexpired lease to which the Debtor is a party or with respect to which the Debtor may be liable, and
to hear, determine and, if necessary, liquidate any claims arising therefrom and modify this Plan
because of any Order impacting assumption or rejection;
                (iv) Ensure that distributions to holders of allowed claims or allowed interests are
accomplished pursuant to the provisions of the Plan;
                (v)      Decide or resolve any motions, adversary proceedings, contested or litigated
matters and any other matters and grant or deny any applications involving the Debtor that may be
pending on the Effective Date;
                (vi)    Enter such Orders   as   may    be   necessary   or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases, indentures and other
agreements or documents created in connection with the Plan, the Disclosure          Statement    or   the
Confirmation Order, except as otherwise provided herein;
                (vii)   Resolve any cases, controversies, suits or disputes that may arise in connection
with the consummation, interpretation or enforcement of the Plan or the Confirmation Order, including
the release provisions set forth in and contemplated by the Plan and the Confirmation Order, or any
entity's rights arising under or obligations incurred in connection with this Plan or the Confirmation
Order;
                (viii) Subject to any restrictions or modifications provided in any contract, instrument,
release, indenture or other agreement or document created in connection with the Plan, modify this Plan
before or after the Effective Date pursuant to § 1127 of the Bankruptcy Code, the Confirmation Order or
any contract, instrument, release, indenture or other agreement or document created in connection with
the Plan, or the Confirmation Order, or remedy any defect or omission or reconcile any inconsistency
in any Bankruptcy Court Order, this Plan, , the Confirmation Order or any contract, instrument, release,
indenture or other agreement or document created in connection with the Plan or the Confirmation Order,
in such manner as may be necessary or appropriate to consummate this Plan, to the extent authorized by
the Bankruptcy Code;
                (ix) Issue injunctions, enter and implement other Orders or take such other actions as
may be necessary or appropriate to restrain interference by any entity with consummation,
implementation or enforcement of the Plan or the Confirmation Order;
                (x) Enter and implement such Orders as are necessary or appropriate if the Confirmation




                                                   21
Case 20-02780-dd           Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                Desc Main
                                      Document      Page 22 of 27


Order is for any reason modified, stayed, reversed, revoked or vacated;
                 (xi) Determine any other matters that may arise in connection with or relating to the
Plan, the Confirmation Order or any contract, instrument, release, indenture or other agreement or
document created in connection with this Plan, or the Confirmation Order, except as otherwise provided
in this Plan;
        (xii) Enter an Order Closing the Reorganization Case; and
        (xiii) Rule on post-confirmation matters specifically provided for in the Bankruptcy Code,
including as set forth in §1193;
        Except as otherwise provided herein, or in any contract, instrument, release, or other agreement
entered into in connection with the Plan, in accordance with § 1123(b) of the Bankruptcy Code, the
Debtor shall retain (and may enforce) any claims, rights and causes of action that the Debtor may hold
against any person, including, inter alia, any claims, rights or causes of action under § 544 through 550 of
the Bankruptcy Code or any similar provisions of state law, or any other statute or legal theory. There are
no such known claims.
                                              XV.   CONFIRMATION


        Debtor requests confirmation of the Plan contending all of the applicable requirements of
confirmation are met and each class of claims within the plan consents to treatment under the plan. Upon
confirmation, Debtor will begin to distribute payment to Creditors being paid under the Plan with the first
payment being due 30 days after the entry of the confirmation order.



                                XVI.     SUBSTANTIAL CONSUMMATION


    When the Debtor has made the first payment under the plan, it may apply to the court to close the
case. Upon closure of the case, payments pursuant to the plan will continue as provided by the Plan. Any
professionals retained after the case has been closed will not need to apply for court authorization and
neither will any fees paid to professionals for work performed postconfirmation need court approval. The
filing of monthly reports will cease upon closure of the case. Further, upon substantial consummation,
the services of the trustee will terminate.




                                                     22
Case 20-02780-dd           Doc 92      Filed 09/30/20 Entered 09/30/20 13:06:57                 Desc Main
                                      Document      Page 23 of 27


                                   XVII. POST-CONFIRMATION ACTS


        17.1     The Debtor,, and its agents, shall perform all acts necessary to complete and consummate
this Plan, to include:
                     a.   Prosecution of all claims against third parties and claims challenges filed against
the Debtor by third parties;
                     b.   Execution and filing of all legal documents required; and
                     c.   Performance of any and all functions required by the Code.
        17.2     The Debtor will file any documents requested by the Court, Trustee or by the Office of
United States Trustee.
                                           XVIII. “CRAM DOWN”


        In respect to any class of creditors impaired but not accepting the Plan by the requisite majority in
number and two-thirds in amount, the proponent of this Plan requests the Court to find that the Plan does
not discriminate unfairly and is fair and equitable with respect to each class of claims or interest that is
impaired under the Plan and that the Court confirm the Plan without such acceptances by the said
impaired classes.


                                             XIX.     DISCHARGE


    Debtor requests a discharge of its debts upon entry of the Confirmation Order.


                                            XX.      CONCLUSION


        Creditors and parties in interest should review carefully the contents of the Plan of
Reorganization herewith to determine specific treatment of their rights or claims against the Debtor. The
Debtor believes that the provisions it has made for its Creditors are fair and equitable and that the Plan, as
confirmed, will provide benefit for all parties.


/s/ John T. Bakhaus
John T. Bakhaus, as General Manager for
The Windermere Club, LLC




                                                      23
Case 20-02780-dd     Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57           Desc Main
                              Document      Page 24 of 27


                                       MOORE TAYLOR LAW FIRM, P.A.

                                       By:    /s/ Jane H. Downey
                                              Jane H. Downey, ID 5242
                                              Post Office Box 5709
                                              1700 Sunset Boulevard
                                              West Columbia, SC 29171
                                              (803) 454-1983
                                              jane@mttlaw.com
                                              Attorney for Debtor-in possession
September 30, 2020




                                         24
Case 20-02780-dd   Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57   Desc Main
                            Document      Page 25 of 27


                                    Exhibit A




                                       25
Case 20-02780-dd   Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57   Desc Main
                            Document      Page 26 of 27
Case 20-02780-dd   Doc 92    Filed 09/30/20 Entered 09/30/20 13:06:57   Desc Main
                            Document      Page 27 of 27
